Exhibit 16.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED August7, 2009 U. S. Securities and Exchange Commission 450 Fifth Street NW Washington DC20549 Re:EVCARCO, INC. Dear Sirs: We were previously the principal auditors for EVCARCO, INC. and we reported on the financial statements of EVCARCO, INC. for the period from inception, October 14 2008 to March 31, 2009.We have read EVCARCO, INC. statements under Item 4 of its Form 8-K, dated August 7, 2009, and we agree with such statements. For the most recent fiscal period through to August 7, 2009, there have been no disagreements between EVCARCO, INC. and Moore & Associates, Chtd. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to the satisfaction of Moore & Associates, Chtd. would have caused it to make a reference to the subject matter of the disagreement in connection with its reports. Yours truly, /s/ Moore & Associates, Chartered Moore & Associates, Chartered
